Citation Nr: 0616190	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  02-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a panic disorder and depression.   

2.  Entitlement to service connection for chronic pain 
syndrome.

3.  Entitlement to service connection for residuals of a left 
knee injury.  


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1981.
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied the 
veteran's claims of service connection for a psychiatric 
disorder, to include depression and a panic disorder; 
residuals of a left knee injury, and chronic pain syndrome.  

The veteran was represented by a private attorney during the 
early stages of this appeal but that representation was 
withdrawn in January 2004.  See statement dated January 20, 
2004 in right flap of claims file.  In November 2005 the 
Board remanded the case to the RO for additional development, 
to include providing the veteran with an opportunity to 
appoint a representative and obtaining service and post-
service medical records.  The veteran has not chosen to 
appoint a representative; the requested development was 
completed to extent possible, and the case has been returned 
to the Board for adjudication.

In July 2002 the veteran perfected her appeal and elected to 
have the case decided without a hearing.  

The claim for entitlement to service connection for residuals 
of a left knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All evidence necessary to decide the claims for a 
psychiatric disorder and chronic pain syndrome addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran. 

2.  There is no medical evidence of a psychiatric disorder, 
to include depression and panic attacks, until approximately 
19 years post-service; there is no medical or 
contemporaneously recorded satisfactory lay evidence of 
continuity of psychiatric symptomatology until that time; 
there is no competent medical opinion of a nexus between a 
current diagnosis of a psychiatric disorder and service.

3.  There is no medical evidence of chronic pain syndrome 
until approximately 19 years post-service; there is no 
medical or contemporaneously recorded satisfactory lay 
evidence of continuity of symptoms reflecting a chronic pain 
syndrome until that time; there is no competent medical 
opinion of a nexus between a current diagnosis of chronic 
pain syndrome and service. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include depression and panic 
attacks, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  Chronic pain syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
January 2004, December 2004 and November 2005 letters, 
satisfied the notice requirements by: (1) informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See also, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in January 2004, December 2004 and November 
2005, specifically notified her of the substance of VCAA's 
duties, including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  The appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
January 2004, December 2004 and November 2005 letters, 
requested that the veteran provide the RO any evidence in her 
possession that pertained to her claims for service 
connection for a psychiatric disorder and chronic pain 
syndrome.  In this case, she was informed that it was her 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in her 
possession.  The VCAA notice of December 2004 provided to the 
appellant requested that she provide any additional evidence 
or information in her possession that pertained to her 
claims.  The RO readjudicated the matter after the last VCAA 
letter was issued to the veteran.  See Supplemental Statement 
of the Case (SSOC) mailed in February 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the August 2000 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the August 2000 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in her possession or that she could obtain that 
would help substantiate her claims.  It is also pertinent to 
note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection for a psychiatric disorder and 
chronic pain syndrome, but she was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claims were allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection, the questions of the 
appropriate rating or effective date have been rendered moot.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's complete service medical records.  Although the RO 
obtained the veteran's entrance examination report, 
additional service medical records could not be found.  
Multiple attempts to secure these records were unsuccessful.  
Where, as here, part of the veteran's service medical records 
are presumed lost, through no fault of the appellant, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Board finds that sufficient efforts to 
obtain the above referenced service personnel and medical 
records have been made.  That is, the documentation of 
responses to the searches has met the heightened standard for 
searches for evidence known to have been in the government's 
possession.  

Additionally, pursuant to the Board's November 2005 remand, 
the RO requested that the veteran provide additional 
information that would allow it to identify and obtain 
service and post-service medical records that had not been 
previously associated with the case file.  In this case, the 
claims folder contains such a RO inquiry and the address 
shown is the same as the veteran's last known address of 
record.  See 38 C.F.R. § 3.1(q).  Particularly, the notice 
provided the veteran with an opportunity to appoint a 
representative, along with consent forms for the specific 
purpose of securing post-service medical evidence.  Following 
the veteran's failure to respond to the November 2005 RO 
correspondence, a supplemental statement of the case (SSOC) 
was sent to the veteran in February 2006 indicating that she 
had failed to provide the information requested that might 
have provided material evidence regarding her claims.  The 
February 2006, SSOC was sent to the veteran's last address of 
record and was not returned as undeliverable by the U.S. 
Postal Service.  There was no response to this notice.  There 
is no indication from the record that the veteran has 
obtained a representative and that she did not receive the 
notice mailed in November 2005 and it is not contended 
otherwise.  Given the lack of return of any correspondence as 
undeliverable, the Board finds that the veteran has been 
provided with ample opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the veteran has been provided a 
meaningful opportunity to participate in development of her 
claims.  Mayfield, supra.

As to any duty to provide an examination and/or opinion 
addressing the question of whether chronic pain or an 
acquired psychiatric disorder, to include depression and 
panic attacks, began during or are causally linked to 
service, the Board notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

Given the service and post-service medical evidence that is 
of record and the absence of any abnormal objective findings 
or a diagnosis of an acquired psychiatric disorder or chronic 
pain until approximately 16 years post-service, and without 
any competent opinion linking the disabilities to service, 
the Board finds that a medical examination and/or opinion is 
not necessary to adjudicate this appeal.  Id.  See also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, for certain chronic diseases, including 
arthritis, manifest to a degree of 10 percent within one year 
after separation from service, such conditions may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Entitlement to service connection for a psychiatric disorder, 
to include panic and depression, and entitlement to service 
connection chronic pain syndrome

The veteran contends that her psychiatric disorder, to 
include depression and panic attacks, as well as chronic pain 
syndrome, are linked to service.   

The only service medical record in the claims file is the 
veteran's entrance examination, which shows no findings 
attributable to a psychiatric disorder.  Similarly, there is 
no evidence of any findings indicative of chronic pain 
syndrome during service.  As noted above, VA has been unable 
to locate the rest of the veteran's service medical records, 
to include any sick call/morning reports and any records from 
the Surgeon General's Office.  Pursuant to the RO's request, 
the NPRC has reported that the requested documents or 
information were not a matter of record.  The RO has made 
multiple attempts to secure these records to no avail.  

As noted earlier in this decision, in cases where the 
veteran's service medical records are unavailable through no 
fault of the veteran, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare, supra.  The Board's 
analysis of the veteran's claim was undertaken with this duty 
in mind.  

Post-service VA medical records dated in 2000 show that the 
veteran has been diagnosed and treated for a psychiatric 
disorder and for chronic pain syndrome.  The medical evidence 
of record reflects a gap of approximately 19 years between 
service discharge and a diagnosis for a psychiatric disorder 
and chronic pain syndrome.  The Board finds that the lack of 
evidence of treatment or contemporaneously recorded lay 
evidence during this period of time weighs against a finding 
of continuity of symptomatology.  38 C.F.R. § 3.303; Voerth, 
supra; Savage, supra.  With respect to negative evidence, as 
noted above, the Court of Appeals for Veterans Claims has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom.  Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" 
could be considered in weighing the evidence].  

There is post-service medical evidence that shows an acquired 
psychiatric disorder and chronic pain syndrome.  However, 
there is no medical evidence to show that either a 
psychiatric disorder or chronic pain syndrome was present 
during service or for many years thereafter, and the record 
is devoid of a competent opinion linking the present 
psychiatric disorder or chronic pain syndrome to any remote 
incident of service.

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of her psychiatric disorder as well as 
chronic pain syndrome.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge. 
Espiritu, supra.  As a result, her own assertions are not 
probative to the critical issue in this case of whether an 
acquired psychiatric disorder and chronic pain syndrome are 
linked to service.

For the reasons stated above, the Board finds that service 
connection for a psychiatric disorder and chronic pain 
syndrome are not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a panic disorder and depression, is denied.

Entitlement to service connection for chronic pain syndrome 
is denied.


REMAND

The veteran contends that her left knee disability began 
during or as the result of service.  She asserts that she 
injured her left knee during physical training at Paris 
Island in either July or August of 1979.  The veteran recalls 
being able to return to duty within a week but she reinjured 
the left knee in June 1980 while attending AIT in Millington, 
Tennessee.  She further contends that she was treated for a 
snapped posterior cruciate ligament (PCL) and a stretched 
anterior cruciate ligament (ACL), which required the 
application of a cast.  The veteran claims that in November 
1980, she was once again placed in a cast and treated for 
chronic pain syndrome in El Toro, California.  She also 
asserts that she has been required to wear a heel-to-toe cast 
several times during the 1980s (post service).  Post service 
medical records show that the veteran presented numerous 
complaints regarding her left knee disability.  In May 1998, 
she reported injuring her knee in the military, and having a 
cast placed on the leg 3 to 4 times while in service.  In 
September 2000, a clinician noted that she had injured her 
ACL and PCL 15 years prior to said date.  In March 2001, it 
was noted that she had undergone reconstructive surgery of 
the left knee 15 years prior to the date of the clinical 
visit.  

As noted above, where the service medical records are lost 
and presumed destroyed the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened. O'Hare, supra, 
Marciniak, supra.  The Board finds the veteran's account of a 
left knee injury and treatment during service is very 
specific concerning the nature of her knee disability, to 
include being diagnosed with a snapped posterior cruciate 
ligament and a stretched anterior cruciate ligament, and the 
application of a cast.  Affording the benefit of the doubt to 
the veteran, the Board will presume the veteran's accounts of 
an injury and treatment for a left knee disability during 
service to be credible. See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

VA must afford the claimant an examination when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim. 38 U.S.C.A. § 5103A(d).  Given the Board's findings 
regarding an in-service left knee injury and treatment noted 
above, and the veteran's contention of ongoing symptomatology 
associated with her left knee since the injury while on 
active duty, an orthopedic examination that includes a nexus 
opinion is necessary to adjudicate this appeal. Id.; 38 
C.F.R. § 3.159(c)(4).

Pursuant to the Court's ruling on March 3, 2006 in 
Dingess/Hartman, supra, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award, the veteran must be was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
of the type of evidence that is needed to establish a rating 
and effective date if service connection is granted for 
residuals of a left knee injury.  Dingess/Hartman, supra.
 
The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the issue of service connection for a left knee 
disability is REMANDED for the following development:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to her 
claim for service connection for 
residuals of a left knee injury.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim; (5) inform 
the claimant of the information or 
evidence needed to establish a rating if 
service connection is granted; and (6) 
inform the claimant of the information or 
evidence needed to establish an effective 
date if service connection is granted. 

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical and 
personnel records of the veteran that may 
be available.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The AMC/RO should ask the veteran to 
prepare a list of all clinicians and 
medical facilities that have provided 
evaluation or treatment for her left knee 
disability since service.  After 
obtaining any consent that is necessary, 
the AMC/RO should secure all records 
identified by the veteran that may be 
available.  

4.  Once all available service medical 
records, service personnel records and 
post-service medical have been received, 
the veteran should then be afforded a VA 
orthopedic examination to determine the 
nature, extent and etiology of any left 
knee disability that may be present.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner must be 
advised that the veteran's account 
regarding an in-service injury and 
medical treatment for the left knee 
during service is not in dispute.  After 
the examination is completed, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
current disability of the left knee, if 
found, began during or is causally 
related to any incident of service, to 
include trauma.

Any additional studies or tests required 
to render this opinion should be 
scheduled and conducted accordingly.

If the requested medical opinion cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is asked to provide a rationale 
for any conclusions reached. 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or onset date; less likely 
weighs against the claim.  

5.  If the benefit requested on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of any evidence added 
to the record since the February 2006 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.











The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


